Citation Nr: 1039009	
Decision Date: 10/19/10    Archive Date: 10/22/10	

DOCKET NO.  07-13 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder. 

2.  Entitlement to service connection for Type II diabetes 
mellitus, claimed as the residual of exposure to Agent Orange. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971, 
with apparent additional service in the United States Marine 
Corps and Air Force Reserves.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

During the course of a videoconference hearing in July 2010, the 
Veteran withdrew from consideration the issue of an increased 
evaluation for service-connected bilateral hearing loss.  
Accordingly, that issue will be dismissed.  


FINDINGS OF FACT

1.  During the course of a videoconference hearing before the 
undersigned Veterans Law Judge in July 2010, the Veteran 
requested withdrawal of the issue of an increased evaluation for 
service-connected bilateral hearing loss.  

2.  The Veteran does not currently suffer from posttraumatic 
stress disorder.

3.  Type II diabetes mellitus is not shown to have been present 
in service, or for many years thereafter, nor is it the result of 
any incident or incidents of the Veteran's period of active 
military service.

4.  Hypertension is not shown to have been present in service, or 
for many years thereafter, nor is it the result of any incident 
or incidents of the Veteran's period of active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issue of an increased evaluation for service-
connected bilateral hearing loss have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b)(c) (2010).

2.  Posttraumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010). 

3.  Type II diabetes mellitus was not incurred in or aggravated 
by active military service, nor may such a disability be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  Hypertension was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeals

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b) (2009).  Except for 
appeals withdrawn on the record at a hearing, appeal withdrawals 
must be in writing.  38 C.F.R. § 20.204(c) (2009).  

In the present case, at a videoconference hearing before the 
undersigned Veterans Law Judge in July 2010, the Veteran withdrew 
from consideration the issue of entitlement to an increased 
evaluation for service-connected bilateral hearing loss.  As the 
Veteran has withdrawn his appeal regarding that issue, there 
remain no allegations of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal on that issue, and it is dismissed without 
prejudice.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information and 
evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
January 2005 and March 2008.  In that correspondence, VA informed 
the Veteran that, in order to substantiate his claims for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records and 
medical opinions.  

To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did not 
affect the essential fairness of the adjudicatory process.  In 
point of fact, based on a review of the entire file, it is clear 
that the Veteran had a full understanding of the elements 
required to prevail on his claims.  Moreover, neither the Veteran 
nor his representative has raised allegations of prejudice 
resulting from error on the part of VA.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).

As to informing the Veteran of which information and evidence he 
was to provide to VA, and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him that it had a 
duty to obtain any records held by any Federal agency.  It also 
informed him that, on his behalf, VA would make reasonable 
efforts to obtain records which were not held by a Federal 
agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with 
the current appeal, VA has obtained the Veteran's service 
treatment and personnel records, as well as both VA and private 
treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 
19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claims file, which includes his 
multiple contentions, including those offered during the course 
of a hearing before the undersigned Veterans Law Judge in July 
2010, as well as service treatment and personnel records, and 
both VA and private treatment records and examination reports.  
Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
Veteran's claims, and what the evidence in the claims file shows, 
or fails to show, with respect to those claims.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for Type II 
diabetes mellitus and hypertension, as well as for posttraumatic 
stress disorder.  In pertinent part, it is contended that the 
Veteran's current hypertension had its origin during his period 
of active military service.  Additionally contended is that the 
Veteran's Type II diabetes mellitus is the result of exposure to 
Agent Orange during a four-month period of service in the 
Republic of Vietnam.  Finally, it is contended that the Veteran 
currently suffers from a posttraumatic stress disorder which is 
the result of multiple stressful incidents, including combat, 
during that same four-month tour of duty in the Republic of 
Vietnam.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (20010). 

Establishing service connection generally requires medical, or in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an inservice incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed inservice disease or 
injury and the current disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" 
condition when:  (1) A chronic disease or disability manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
currently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but is 
not identified until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence relates 
the symptomatology to the Veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, and diabetes mellitus or hypertension 
becomes manifest to a degree of 10 percent within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).  

Where a Veteran was exposed to an herbicide agent during active 
military, naval, or air service in the Republic of Vietnam, 
certain diseases, including Type II diabetes mellitus, shall be 
service connected, even though there is no record of such disease 
during service, where they become manifest to a degree of 
10 percent or more any time after service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  For purposes of 
this section, the term "herbicide agent" means a chemical or an 
herbicide used in support of the United States and Allied 
Military Operations in the Republic of Vietnam during the period 
beginning on January 2, 1962 and ending on May 7, 1975.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) 
(2010).

Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service include duty or visitation in the Republic of Vietnam.  
38 U.S.C.A. § 501 (West 2002); 38 C.F.R. §§ 3.307, 3.313 (2009).

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for posttraumatic stress disorder by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing a required inservice stressor.  In that regard, 
service connection for posttraumatic stress disorder currently 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice stressor 
occurred.  Where a stressor claimed by a Veteran is related to 
the Veteran's fear of hostile military or terrorist activity and 
a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed inservice stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenades; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  
38 C.F.R. § 3.304 (2010).

In summary, service connection for posttraumatic stress disorder 
may be granted where the evidence demonstrates (1) a current 
diagnosis of posttraumatic stress disorder rendered by an 
examiner specified by the regulations; (2) an inservice stressor 
consistent with the places, types, and circumstances of service 
(satisfactorily established by lay testimony) that has been 
medically related to the Veteran's fear of hostile military or 
terrorist activity by a VA psychiatrist or psychologist, or one 
contracted with by VA; and (3) the Veteran's posttraumatic stress 
disorder symptoms have been medically related to the inservice 
stressor by a VA psychiatrist or psychologist, or one contracted 
with by VA.

In the present case, service treatment records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of diabetes mellitus, hypertension, or posttraumatic 
stress disorder.  At the time of a service separation examination 
in July 1971, the Veteran's heart and cardiovascular system, as 
well as his endocrine system and a psychiatric evaluation, were 
entirely within normal limits, and no pertinent diagnoses were 
noted.

The earliest clinical indication of the presence of hypertension 
is revealed by a service medical facility record dated in late 
1999 or early 2000, almost 30 years following the Veteran's 
discharge from service, at which time he received a diagnosis of 
"mild hypertension."  Type II diabetes mellitus was similarly 
first noted no earlier than early 2003, once again, many years 
following the Veteran's discharge from service.  Significantly, 
at no time have the Veteran's Type II diabetes mellitus or 
hypertension been in any way related to an incident or incidents 
of his period of active military service.  

As noted above, the Veteran has contended that his current Type 
II diabetes mellitus is the result of exposure to Agent Orange in 
the Republic of Vietnam.  However, in correspondence of mid-
September 2005, the National Personnel Records Center indicated 
that there was "no evidence in the Veteran's file to substantiate 
any service in the Republic of Vietnam."  Accordingly, the 
Veteran is not entitled to the presumption of service connection 
for certain disabilities (including Type II diabetes mellitus) 
based on presumed exposure to Agent Orange in that country.  Nor 
has it been demonstrated that the Veteran's diabetes mellitus or 
hypertension had their origin during his period of active 
military service, or that either disability was shown to a 
compensable degree within the first year following service 
discharge.  

Regarding the Veteran's claimed posttraumatic stress disorder, 
the Board observes that, at the time of a VA psychiatric 
examination in October 2005, it was noted that the Veteran's 
claims folder, including his DD Form 214 had been reviewed, and 
that, in reviewing the Veteran's DD Form 214 and his 201 
(personnel) file, there was no evidence that he had ever served 
in Vietnam.  In fact, the only decoration listed on the Veteran's 
DD Form 214 was the National Defense Service Medal.  No Combat 
Action Ribbon was listed, and there was no evidence that the 
Veteran had been awarded the Vietnam Service Medal, the Vietnam 
Campaign Medal, or the Vietnamese Cross of Gallantry.  Nor were 
there indications that the Veteran had ever served "in country" 
in Vietnam, though according to the Veteran, he had been assigned 
to Echo Company, 2nd Marines, 2nd Battalion, as a member of "an 
insertion team."  According to the examiner, on review of the 
Veteran's Standard Forms 93, which the Veteran himself filled 
out, the Veteran had indicated that he had never had any problem 
sleeping, depression, excessive worry, or nervous trouble of any 
sort.  

When questioned regarding his current psychiatric symptomatology, 
the Veteran indicated that he became angry easily, and had "bad 
memories" which flared up approximately five times per month.  
According to the Veteran, these memories "depended on his mood."  
The Veteran stated that the memories in question only lasted for 
a few seconds, and did not interfere with his social or 
employment activities.  While according to the Veteran, he 
experienced nightmares approximately five times per month, on 
closer questioning, he indicated that his nightmares were about 
"many different things that had happened in his life."  According 
to the Veteran, some of his nightmares were about "people getting 
hurt," but he was extremely vague regarding any details about how 
the people were hurt or how he was involved in what was going on.  
The Veteran indicated that he often had nightmares "about when he 
was in a car wreck at age 11."  Also noted were problems with 
nightmares "about flying on helicopters and traveling in trucks."  
When questioned, the Veteran indicated that his nightmares 
involved the helicopters exploding and the trucks being attacked.  
When further questioned, however, he indicated that those events 
never happened in real life, though he was still afraid of flying 
in helicopters.

When questioned regarding the dates and locations of his war zone 
duty, the Veteran indicated that he was in An Hoa (Vietnam) from 
January to May of 1970.  However, as previously noted, there was 
no documentation in any of the Veteran's service records, his DD 
Form 214, or his personnel file to substantiate that service.  
When asked to describe the routine combat stressors to which he 
was exposed, the Veteran indicated that the most stressful thing 
for him was "going out on patrol at night," something which, 
according to the Veteran, he did "every night that he was in 
Vietnam."  When questioned regarding specific stressor events 
which he considered particularly traumatic, the Veteran described 
"seeing people getting hurt."  When asked to be more specific, 
the Veteran stated that "sometimes people would step on a trip 
mine or a bomb or a booby trap," and "then we had to pick up the 
pieces."  Reportedly, the Veteran first indicated that "we lost 
people every night we went out," but when questioned further, 
said, "no, maybe we only lost people once a week at least."  
According to the examiner, the Veteran's descriptions were 
extremely vague, and unaccompanied by any recall of specific 
people or events.  Moreover, based on the Veteran's history and 
documentation, the examiner was unable to indicate an overall 
level of traumatic stress exposure for the Veteran.

On mental status examination, the Veteran appeared to be euthymic 
in mood, with an affect which was full range and appropriate.  
There was no evidence of any impairment of thought processes or 
the Veteran's ability to communicate.  Rather, his thought 
processes were linear, logical, and goal-directed.  Further 
examination showed no evidence of any delusions, hallucinations, 
or paranoid ideation.  The Veteran's eye contact was excellent, 
and there was no evidence of any inappropriate behavior.  When 
questioned, the Veteran denied both suicidal and homicidal 
thoughts, as well as ideation, plans, or intent.  According to 
the Veteran, he was able to maintain his personal hygiene and 
attend to the basic activities of daily living.  Moreover, he was 
well oriented to person, place, and time.  At the time of 
examination, the Veteran denied any problems with memory loss or 
impairment, and similarly denied any problems with obsessive or 
ritualistic behaviors.  The rate and flow of the Veteran's speech 
was normal, and there was no evidence of any irrelevant, 
illogical, or obscure speech patterns.  At the time of 
examination, the Veteran denied problems with panic attacks, and 
similarly denied any problems with anxiety, depression, or 
impaired impulse control.  According to the Veteran, he slept 
approximately six hours per night, which was adequate for him to 
function normally during the day, and to actively engage in 
pursuits which were pleasurable for him.  According to the 
examiner, there was no evidence of any mood or substance abuse 
disorders, or of anxiety, somatoform disorder, or a personality 
disorder.  While the Veteran indicated that he had experienced 
psychiatric symptoms "for over 30 years," a review of his 
Standard Forms 93 indicated that he denied symptoms of nervous 
problems of any sort.

Based on a review of the Veteran's statements, the examiner was 
unable to determine whether the Veteran had, in fact, been 
involved in situations which were life threatening to him or to 
others.  However, a number of the criteria requisite to the 
assignment of a diagnosis of posttraumatic stress disorder had 
not been met.  In fact, in the opinion of the examiner, the 
Veteran did not currently suffer from a psychiatric disorder of 
any kind.  More specifically, the examiner did not believe that 
the Veteran suffered from a posttraumatic stress disorder.  While 
it was possible, though not documented, that the Veteran had 
experienced certain combat stressors, criteria B, C, D, E, and F 
necessary for a diagnosis of posttraumatic stress disorder had 
not been met.  Under the circumstances, a diagnosis of 
posttraumatic stress disorder could not be given to the Veteran.  

The Board observes that, during the course of a VA outpatient 
psychiatric evaluation in October 2008, the Veteran "denied being 
treated for mental health conditions other than counseling for 
posttraumatic stress disorder after returning from Vietnam."  
However, a review of the Veteran's claims folder shows no 
evidence that, following the Veteran's discharge from service, he 
sought mental health counseling of any sort.  Moreover, on mental 
status examination, there was no evidence of any psychomotor 
agitation or retardation, and the Veteran displayed no 
repetitious activities.  He was able to attend appropriately to 
conversational content, and his speech rate was well within 
normal range.  According to the examiner, the Veteran was alert 
and well oriented, with a euthymic mood and an appropriate range 
of affect.  His thought processes were coherent, logical, and 
goal-directed, and there was no evidence of any flight of ideas, 
loose associations, or thought blocking.  The Veteran denied 
current hallucinations or delusions, and similarly denied both 
suicidal and homicidal ideation.  At the time of evaluation, the 
Veteran's judgment and insight were described as fair.  Once 
again, in the opinion of the evaluating psychologist, the Veteran 
was not suffering from a psychiatric disability of any kind.  

The Board acknowledges that, at the time of a VA Posttraumatic 
stress disorder Assessment Summary in July 2007, a VA social 
worker indicated that the Veteran's DD Form 214 showed evidence 
of foreign service, as well as the awarding of the National 
Defense Service Medal.  However, that same social worker conceded 
that the Veteran's records were "devoid of any identifying 
markers of combat in Southeast Asia."  When questioned regarding 
this lack of documentation, the Veteran indicated that, in his 
opinion, it was "due to oversight and poor 
clerical/administrative recording," but that he had never thought 
to correct the errors, inasmuch as he "never thought he would 
need to utilize the VA."

On further questioning, the Veteran informed the examining social 
worker that, while in the Republic of Vietnam, he was attached to 
Echo Company, 2nd Battalion, 1st Marines.  However, a review of 
service personnel records shows that at no time did the Veteran 
serve with the 1st Marines.  While the Veteran further indicated 
that his company traveled to Southeast Asia aboard the USS 
Independence, during the course of a hearing before the 
undersigned Veterans Law Judge in July 2010, the Veteran 
indicated that the ship in question was, in fact, the USS Iwo 
Jima.

The Board observes that, when questioned regarding his inservice 
"traumatic experiences," the Veteran indicated that, while in 
Vietnam, he had participated in several campaigns, among them 
Operations Meade River and Smokey Meadows.  However, research has 
shown that the aforementioned Operation Meade River was completed 
prior to the Veteran's entry upon active service, while there is 
no record of any "Operation Smokey Meadows."  While the Veteran 
did describe the death of "a boyhood friend" in Vietnam 
(verification of which is contained in the claims folder), there 
is no indication that, at the time of that death, the Veteran 
was, in fact, in service in Vietnam.  While following the 
posttraumatic stress disorder assessment, the VA social worker 
indicated that it was his "clinical and professional opinion" 
that the Veteran met all of the criteria for a diagnosis of 
combat-related posttraumatic stress disorder, he conceded that, 
in the absence of any formal documentation of the Veteran's tour 
in Vietnam, he could understand why the Regional Office had 
questioned the Veteran's claim.  Following the evaluation, the VA 
social worker assisted the Veteran in completing a Request 
Pertaining to Military Records form in order to seek a correction 
to his DD Form 214, specifically identifying the need for combat 
tour dates and the award of a Combat Action Ribbon.  According to 
the VA social worker, the form was mailed to the Military 
Personnel Records Center in St. Louis, and the Veteran was 
provided a copy for his personal files.  Significantly, a review 
of the Veteran's claims folder shows no evidence that any such 
correction to the Veteran's military service records ever took 
place.  

The Board observes that, at the time of the filing of the 
Veteran's current claim in late 2004 and early 2005, he indicated 
that, from December 22, 1969 to April 1970, he was aboard a naval 
vessel, the USS Raleigh, at which time he made landings in the 
aforementioned Operations Smokey Meadows and Meade River.  
However, based on evidence contained in the file, it would appear 
that the aforementioned (LPD) Raleigh was never stationed in any 
proximity to the Republic of Vietnam.  Rather, based on the 
evidence on file, it would appear that, to the extent the Veteran 
did, in fact, serve on board LPD Raleigh, that vessel never 
traveled any farther east than the Mediterranean Sea.  Moreover, 
photos submitted by the Veteran which purport to show his service 
in the Republic of Vietnam show only a number of service members 
in various settings, none of which are shown to be located in the 
Republic of Vietnam.  

In evaluating the Veteran's claims, the Board has a duty to 
assess the credibility and weight to be given to the evidence of 
record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In 
that regard, and as noted above, the Veteran has attributed the 
origin of his Type II diabetes mellitus and hypertension to his 
period of active military service, and, specifically, service in 
the Republic of Vietnam.  However, not until late 2004/early 
2005, almost 35 years following his discharge from service, did 
the Veteran claim service connection for either of those 
disabilities.  Significantly, and as previously noted, the 
Veteran's hypertension and Type II diabetes mellitus were first 
clinically documented during the years 2000 and 2003, 
approximately 30 years following his discharge from service.  The 
passage of many years between discharge from service and medical 
documentation of a claimed disability, it should be noted, is a 
factor which tends to weigh against a claim for service 
connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  More importantly, for service connection to be 
established by continuity of symptomatology, there must be 
medical evidence which relates the current condition to that 
symptomatology.  See Savage, supra.  In this case, there is no 
such medical evidence suggesting a link between the Veteran's 
hypertension or Type II diabetes mellitus and any incident or 
incidents of his period of active military service.  Nor has it 
been demonstrated that the Veteran had documented service in the 
Republic of Vietnam sufficient to trigger the presumption of 
service connection for diabetes mellitus.  

Regarding the Veteran's claimed posttraumatic stress disorder, 
the Board finds the aforementioned opinions of a VA psychiatrist 
and psychologist highly probative, because, at least in the case 
of the VA psychiatrist, that opinion was based upon a full review 
of the Veteran's claims file, including all evidence regarding 
the nature and etiology of the Veteran's alleged posttraumatic 
stress disorder.  See Hernandez-Toynes v. West, 11 Vet. App. 379, 
382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  The VA examiners 
provided reasons and bases for their medical opinions, and 
pointed to the evidence which supported those opinions.  See 
Hernandez-Toynes v. West, supra.  Under the circumstances, the 
Board is of the opinion that the probative medical evidence of 
record establishes that the Veteran's Type II diabetes mellitus 
and hypertension did not have their origin during his period of 
active military service.


The Board acknowledges the Veteran's statements and testimony 
regarding the origin of the disabilities at issue.  However, in 
determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Calusa v. Brown, 7 Vet. App. 498 (1995).  
In the case at hand, the inconsistency in the record weighs 
against the Veteran's credibility regarding the nature and 
etiology of the disabilities at issue.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Board entitled to discount the credibility of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); Caluza v. Brown, 7 Vet. 
App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (upholding Board's finding that a veteran was not credible 
because lay evidence about a wound in service was internally 
inconsistent with other lay statements that he had not received 
any wounds in service).  Moreover, the Board rejects the 
Veteran's assertions to the extent that he seeks to etiologically 
relate those disabilities to an incident or incidents of service.  
As noted above, there currently exists no evidence that, at any 
time, the Veteran had service either "on the ground" in Vietnam, 
or, for that matter, in the waters offshore.  Significantly, as a 
layperson, the Veteran is not competent to create the requisite 
causal nexus for the disabilities at issue.  Rather, evidence 
which requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, training, 
or education, none of which the Veteran has.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably 
associate the Veteran's Type II diabetes or hypertension, or 
claimed posttraumatic stress disorder, with any incident or 
incidents of his period of active military service.  Accordingly, 
the preponderance of the evidence is against the claims, and 
service connection for those disabilities must be denied.  



ORDER

The appeal as to the issue of an increased evaluation for 
service-connected bilateral hearing loss is dismissed.

Service connection for posttraumatic stress disorder is denied.

Service connection for Type II diabetes mellitus is denied.

Service connection for hypertension is denied.



	                        
____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


